DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are presented for examination.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The IDS filed 5/19/2020 has been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not in narrative form and is not limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kareti (U.S. Patent Application Publication Number 2019/0327092) in view of Wang (U.S. Patent Application Publication Number 2020/0092102), further in view of Chabanne et al. (U.S. Patent Application Publication Number 2017/0236355) as cited on the applicant’s IDS filed 5/19/2020, hereinafter referred to as Chabanne.
Kareti disclosed techniques for secure biometric authentication on local or remote devices.  In an analogous art, Wang disclosed techniques for secure biometric authentication using identities.  Also in an analogous art, Chabanne disclosed techniques for verifying user identity documents.  All of these systems are directed toward techniques for validating a user’s identity.
Regarding claim 1, Kareti discloses a method for strong authentication of an individual implemented by a server and a connected client device; the client device having a candidate biometric data for the individual and user data (paragraph 28, biometric data set, and paragraph 48, user data), and the server having a cryptographic footprint of said user data and of a first random data, the so-called cryptographic footprint (paragraph 48, random number used to encrypt user data); wherein the method is characterized in that it comprises the implementation by the data processing means of the server and/or of the client device of the steps of; (d) Verification that: a cryptographic footprint of the user data and of the decoded data coincides with said first cryptographic footprint in the possession of the server (paragraph 52, decrypts user data); and a reference biometric data and the candidate biometric data of the individual match (paragraph 51, input biometric data sets are similar).
Kareti does not explicitly state that the cryptographic footprint is of a first concatenation of said user data and of the first random data.  However, utilizing concatenation as a cryptographic transform was well known in the art as evidenced by Wang.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kareti by adding the ability that the cryptographic footprint is of a first concatenation of said user data and of the first random data as provided by Wang (see paragraph 58, encryption includes concatenation).  One of ordinary skill in the art would have recognized the benefit that using biometric data in addition to identification cards would assist in providing secure methods for proving one’s identity (see Wang, paragraphs 3 and 4).
The combination of Kareti and Wang does not explicitly state that the user data comprises an image acquired from an identity document representing at least one photograph of said individual and one optical reader data visible on said identity document, wherein the method further comprises the steps of: (b) Extraction, by analysis of said image acquired from said identity document, of: a candidate information representative of the appearance of said photograph as depicted in the acquired image; said optical reader data as depicted in the acquired image; and (c) Calculation of a first data decoded by application of a decoding process to said candidate information representative of the appearance of said photograph and to a first encoded data, such that said first decoded data matches the first random data if said candidate information
representative of the appearance of said photograph matches a reference information representative of the appearance of said photograph.  However, utilizing identity documents in verification practices was well known in the art as evidenced by Chabanne.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kareti and Wang by adding the ability that the user data comprises an image acquired from an identity document representing at least one photograph of said individual and one optical reader data visible on said identity document, wherein the method further comprises the steps of: (b) Extraction, by analysis of said image acquired from said identity document, of: a candidate information representative of the appearance of said photograph as depicted in the acquired image; said optical reader data as depicted in the acquired image; and (c) Calculation of a first data decoded by application of a decoding process to said candidate information representative of the appearance of said photograph and to a first encoded data, such that said first decoded data matches the first random data if said candidate information representative of the appearance of said photograph matches a reference information representative of the appearance of said photograph as provided by Chabanne (see paragraph 48, photograph, and paragraph 49, chain of characters, and re: extraction, paragraph, 52, security datum, and paragraph 49, chain of characters, and re: calculation, paragraph 106, obtains new security datum for comparison).  One of ordinary skill in the art would have recognized the benefit that cryptographically securing an identity document in such a way would assist in verifying the integrity of the document (see Chabanne, paragraph 5).
Regarding claim 2, the combination of Kareti, Wang, and Chabanne discloses a step (a) of prior acquisition of said image of said identity document representing at least one photograph of an individual and one optical reader data visible on said identity document by optical acquisition means of the client device (Chabanne, paragraph 53, digital image sensor), and the generation of the candidate biometric data using a biometric trait provided by the biometric acquisition means (Kareti, paragraph 28, biometric data set).
Regarding claim 3, the combination of Kareti, Wang, and Chabanne discloses wherein the biometric acquisition means are the optical acquisition means of the client device, wherein the client device is a personal electronic device of said individual, in particular of mobile device or chip card type (Kareti, paragraph 28, biometric sensor on computing device).
Regarding claim 4, the combination of Kareti, Wang, and Chabanne discloses wherein the server or the device has an encryption of the reference biometric data of said individual with a cryptographic footprint of a second concatenation of the optical reader data of the identity document and of the first random data, different from the first concatenation; wherein step (c) comprises the de-encryption of the at least one reference biometric data of said individual encrypted by means of the cryptographic footprint of a second concatenation of the extracted optical reader data and of the first decoded data (Kareti, paragraph 31, biometric input data protected via secure sketch).
Regarding claim 5, the combination of Kareti, Wang, and Chabanne discloses wherein the server has a cryptographic footprint constructed using a second random data, so-called third cryptographic footprint; step (c) comprising the calculation by means of the data processing means of the server or of the client device of a second data decoded by application of a decoding process to said candidate biometric data and to a second encoded data, such that said second decoded data matches the second random data if said candidate biometric data coincides with the reference biometric data; said verification of step (d) that the reference biometric data and the candidate biometric data of the individual coincide comprising the verification that a cryptographic footprint constructed using the second decoded data in the same way as the third cryptographic footprint is constructed using the second random data coincides with said third cryptographic footprint in the possession of the server (Kareti, paragraph 51, regenerates random number R for use in comparison).
Regarding claim 6, the combination of Kareti, Wang, and Chabanne discloses wherein step (a) comprises the reception by the server of the acquired image of said identity document and of the candidate biometric data from the client device, wherein steps (b) to (d) are implemented by the data processing means of the server (Kareti, paragraph 50, second device receives secure sketch and encrypted data).
Regarding claim 7, the combination of Kareti, Wang, and Chabanne discloses wherein steps (b) and (c) are implemented by the data processing means of the client device, step (c) comprising the calculation of the cryptographic footprint from a first concatenation of the extracted optical reader data and from the first decoded data, and the generation of zero-knowledge proof of the calculation of said cryptographic footprint using the first concatenation of the extracted optical reader data and of the first decoded data; the verification of step (d) that the cryptographic footprint of a first concatenation of the extracted optical reader data and of the decoded data matches the first cryptographic footprint comprising the verification that: the proof of non-disclosure of the knowledge of the calculation of said cryptographic footprint using the first concatenation of the extracted optical reader data and of the first decoded data is valid, and the cryptographic data received matches said first cryptographic footprint in the possession
of the server (Wang, paragraph 51, uses zero-knowledge proof to anonymize content).
Regarding claim 8, the combination of Kareti, Wang, and Chabanne discloses wherein steps (b) and (c) are implemented by the data processing means of the client device, wherein step (c) comprises the generation of a zero-knowledge proof of the fact that the reference biometric data and the candidate biometric data of the individual match; said verification of step (d) that the reference biometric data and the candidate biometric data of the individual match comprising the verification by the data processing means of the server that the zero-knowledge proof of the fact that the reference biometric data and the candidate biometric data of the individual match is valid (Wang, paragraph 51, zero-knowledge proof).
Regarding claim 9, the combination of Kareti, Wang, and Chabanne discloses a prior step (a0) of enrollment of data from said identity document comprising sub-steps of: (A) Obtaining the photograph of said individual visible on said identity document and of the optical reader data of the identity document (Chabanne, paragraph 48, photograph, and paragraph 49, chain of characters); (B) Extracting by analysis of said photograph the reference information representative of the appearance of said photograph (Chabanne, paragraph 52, security datum); (C) Generating the first random data; calculating the first encoded data by application of an
encoding process to said reference information representative of the appearance of said
photograph and to said first random data, and of the first cryptographic footprint (Kareti, paragraph 48, random number used to encrypt user data).
Regarding claim 10, the combination of Kareti, Wang, and Chabanne discloses wherein the server has a cryptographic footprint constructed using a second random data, so-called third cryptographic footprint; step (c) comprising the calculation by means of the data processing means of the server or of the client device of a second data decoded by application of a decoding process to said candidate biometric data and to a second encoded data, such that said second decoded data matches the second random data if said candidate biometric data coincides with the reference biometric data; said verification of step (d) that the reference biometric data and the candidate biometric data of the individual coincide comprising the verification that a cryptographic footprint constructed using the second decoded data in the same way as the third cryptographic footprint is constructed using the second random data coincides with said third cryptographic footprint in the possession of the server (Kareti, paragraph 51, regenerates random number R for use in comparison), and where during step (a0), the sub-step (A) or sub-step (B) comprises the obtaining of said reference biometric data; and sub-step (C) further comprises the generation of the second random data and the calculation of the second encoded data by application of said encoding process to said reference biometric data and to said second random data, and of the third cryptographic footprint (Kareti, paragraph 50, further input biometric data).
Regarding claim 11, the combination of Kareti, Wang, and Chabanne discloses wherein the decoding process is a complementary process from a sketching process of an algorithm of “secure sketch” type (Kareti, paragraph 31, secure sketch).
Regarding claim 12, the combination of Kareti, Wang, and Chabanne discloses wherein the optical reader data from the identity document is a MRZ, QR code or PDF417 data (Chabanne, paragraph 41, passport with readable areas).
Regarding claim 14, the combination of Kareti, Wang, and Chabanne discloses wherein he reference information representative of an expected appearance of said photograph is a security data of Digital Photo Seal type (Chabanne, paragraph 52, security datum is non-biometric).
Regarding claim 15, Kareti discloses a strong authentication assembly comprising a connected server and client device, characterized in that the client device and/or server comprise data processing means configured to: wherein the server has a cryptographic footprint of user data and first random data, so called first cryptographic footprint (paragraph 48, random number used to encrypt user data); verify that: a cryptographic footprint of the user data and of the decoded data coincides with said first cryptographic footprint in the possession of the server (paragraph 52, decrypts user data); and a reference biometric data and the candidate biometric data of the individual match (paragraph 51, input biometric data sets are similar).
Kareti does not explicitly state that the cryptographic footprint is of a first concatenation of said user data and of the first random data.  However, utilizing concatenation as a cryptographic transform was well known in the art as evidenced by Wang.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kareti by adding the ability that the cryptographic footprint is of a first concatenation of said user data and of the first random data as provided by Wang (see paragraph 58, encryption includes concatenation).  One of ordinary skill in the art would have recognized the benefit that using biometric data in addition to identification cards would assist in providing secure methods for proving one’s identity (see Wang, paragraphs 3 and 4).
The combination of Kareti and Wang does not explicitly state that the user data comprises optical reader data of said identity document, wherein the data processing means are further configured to: Extract, by analysis of an image acquired from the identity document representing at least one photograph of an individual and an optical reading data visible on said identity document: a candidate information representative of the appearance of said photograph as depicted in the acquired image; said optical reader data as depicted in the acquired image; and Calculate a first data decoded by application of a decoding process to said candidate information representative of the appearance of said photograph and to the first encoded data, such that said first decoded data matches a first random data if said candidate information representative of the appearance of said photograph matches a reference information representative of the appearance of said photograph.  However, utilizing identity documents in verification practices was well known in the art as evidenced by Chabanne.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kareti and Wang by adding the ability that the user data comprises optical reader data of said identity document, wherein the data processing means are further configured to: Extract, by analysis of an image acquired from the identity document representing at least one photograph of an individual and an optical reading data visible on said identity document: a candidate information representative of the appearance of said photograph as depicted in the acquired image; said optical reader data as depicted in the acquired image; and Calculate a first data decoded by application of a decoding process to said candidate information representative of the appearance of said photograph and to the first encoded data, such that said first decoded data matches a first random data if said candidate information representative of the appearance of said photograph matches a reference information representative of the appearance of said photograph as provided by Chabanne (see paragraph 48, photograph, and paragraph 49, chain of characters, and re: extraction, paragraph, 52, security datum, and paragraph 49, chain of characters, and re: calculation, paragraph 106, obtains new security datum for comparison).  One of ordinary skill in the art would have recognized the benefit that cryptographically securing an identity document in such a way would assist in verifying the integrity of the document (see Chabanne, paragraph 5).
Regarding claim 16, the combination of Kareti, Wang, and Chabanne discloses a computer program product comprising code instructions for the execution of a method according to claim 1 for strong authentication of an individual whereupon said program is executed on a computer (Kareti, paragraph 101, executable instructions).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kareti in view of Wang, in view of Chabanne, further in view of the applicant’s admitted prior art, herein after referred to as APA.
Regarding claim 13, the combination of Kareti, Wang, and Chabanne does not explicitly state a step (e) of enrollment of an authenticator, in particular from the Fast Identity Online, FIDO, alliance.  However, the applicant states known usage of such an authenticator in like authentication systems.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kareti, Wang, and Chabanne by adding a step (e) of enrollment of an authenticator, in particular from the Fast Identity Online, FIDO, alliance as provided by APA (see the background of the applicant’s specification at paragraph 2, FIDO).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/855,440 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application represent different embodiments (ie. a different order to the limitations presented in the independent and dependent claims) than the claims of the reference application.  Where the claims of the reference application do not teach each and every limitation of the claims of the present application, the claims of the present application are rejected as being unpatentable over the claims of the reference application in view of the prior art discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Newman et al. (U.S. Patent Application Publication Number 2020/0260272) disclosed techniques for authenticating contactless cards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493